In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00423-CV
     ___________________________

A-ARIBA INVESTMENTS, INC., Appellant

                      V.

  JAI SHAKTI GLOBAL, INC., Appellee


 On Appeal from County Court at Law No. 2
          Denton County, Texas
     Trial Court No. CV-2018-02436


    Before Gabriel, Kerr, and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On March 6, 2020, we notified Appellant that its brief had not been filed as

required. See Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal for

want of prosecution unless, within ten days, Appellant filed with the court a brief and

an accompanying motion reasonably explaining the failure and the need for an

extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b), 44.3. We have received no

response.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: April 9, 2020




                                            2